DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2022 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2016/0270519.
	Regarding claim 13, Lee et al. disclose the claimed invention including an oral care implement comprising a head (10) comprising a front surface (14), a first bristle tuft coupled to the head and comprising a first longitudinal axis (22, 22’, Figure 15; alternatively 32), the first bristle tuft comprising a plurality of first outer filaments that form a sheath portion of the first bristle tuft and a plurality of first inner filaments that form a core portion of the first bristle tuft, the sheath portion surrounding the core portion (Figure 15), and wherein the first outer filaments is taller than each of the first inner filaments (Figure 15), and wherein a distal end of the sheath portion of the first bristle tuft forms a first outer distal surface of the first bristle tuft and a distal end of the core portion of the first bristle tuft forms a first inner distal surface of the first bristle tuft (Figure 15), wherein the first outer distal surface of the first bristle tuft is oriented at a first oblique angle relative to the first longitudinal axis of the first bristle tuft and the first inner distal surface of the first bristle tuft is oriented at a second oblique angle relative to the first longitudinal axis of the first bristle tuft (Figure 15), and wherein the first outer distal surface of the first bristle tuft and the first inner distal surface of the first bristle tuft are oriented at a third oblique angle relative to the front surface of the head (Figure 15 shows that the first inner and outer distal surfaces of 22 or 32 are slightly inclined and oblique relative to the front surface of the head, further Figures 2 and 7 show the slight inclination of tuft 22 resulting in the first bristle tuft and the first inner distal surface of the first bristle tuft are oriented at a third oblique angle relative to the front surface of the head). Regarding claim 14, the first and second oblique angles are the same (Figure 15). Regarding claim 15, each of the outer filaments is taller than each of the first inner filaments (Figure 15) and further comprising a second bristle tuft coupled to the head and comprising a second longitudinal axis (32, Figure 15), the second bristle tuft comprising a plurality of second outer filaments that form a sheath portion of the second bristle tuft and a plurality of second inner filaments that form a core portion of the second bristle tuft (Figure 15), the second outer filaments surrounding the second inner filaments and each of the second outer filaments being shorter than each of the second inner filaments (Figure 15). Regarding claim 16, a distal end of the sheath portion of the second bristle tuft forms a second outer distal surface of the second bristle tuft (see Figures), wherein a distal end of the core portion of the second bristle tuft forms a second inner distal surface of the second bristle tuft (see Figures) and wherein the second outer distal surface of the second bristle tuft and the second inner distal surface of the second bristle tuft are oriented at an oblique angle relative to the second longitudinal axis of the second bristle tuft (Figure 15).
Further notation on Examiner’s interpretation of Figures 7 and 15 below:
[AltContent: textbox (inner core)][AltContent: arrow][AltContent: textbox (outer sheath)][AltContent: arrow][AltContent: textbox (outer sheath)][AltContent: textbox (inner core)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    391
    620
    media_image1.png
    Greyscale




[AltContent: textbox (first outer distal surface, at a first (slight) oblique angle relative to the longitudinal axis of the first tuft; parallel to the first inner distal surface)][AltContent: textbox (first inner distal surface, second oblique angle relative to the first longitudinal axis of the first tuft; parallel to the first outer distal surface)][AltContent: connector][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: textbox (longitudinal axis of first tuft)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval]
    PNG
    media_image2.png
    540
    222
    media_image2.png
    Greyscale
                            
    PNG
    media_image3.png
    96
    164
    media_image3.png
    Greyscale
  

    PNG
    media_image4.png
    213
    293
    media_image4.png
    Greyscale

[AltContent: textbox (first inner distal surface, oriented at a second oblique angle relative to the longitudinal axis of the tuft; parallel to the first outer distal surface)][AltContent: textbox (first outer distal surface, oriented at a first oblique angle relative to the longitudinal axis of the tuft; parallel to the first inner distal surface )][AltContent: arrow][AltContent: textbox (longitudinal axis of the tuft)][AltContent: connector][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: arrow]             
    PNG
    media_image5.png
    627
    213
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2016/0270519 in view of Heinzelman et al., US 5,392,483.
	Lee et al. disclose all elements previously mentioned above and further with regards to claim 17, the front surface of the head comprises a central portion and a perimeter portion (see Figures), a plurality of the first bristle tufts are located along the perimeter portion of the front surface of the head (Figure 15) and a plurality of the second bristle tufts are located along a central portion of the front surface of the head (Figure 15). Lee et al. fail to disclose that the terminal ends of the first bristle tufts collectively form a convex side profile and wherein terminal ends of the second bristle tufts collectively form a concave side profile.
	Heinzelman discloses a toothbrush head having a plurality of bristle tufts (see Figures), terminal ends of a plurality of first bristle tufts (tufts in grouping 26 adjacent the perimeter of the head 22, 24) collectively form a convex side profile (Figures 1 and 4) and wherein terminal ends of a plurality of second bristle tufts (tufts that are central to the head in grouping 60) collectively form a concave side profile (Figures 1 and 5). This arrangement of tufts results in an optimum brushing performance (Column 3 Lines 24-34, Column 4 Lines 22-42).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal ends of the first and second bristle tufts of Lee et al. so that the terminal ends of the first bristle tufts collectively form a convex side profile and that terminal ends of the second bristle tufts collectively form a concave side profile as taught by Heinzelman et al., in order to provide a tuft profile resulting in an optimal brushing design.
4.	Claims 1-3, 5, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 3,934,298 in view of Lee et al., US 2016/0270519.
	Kim discloses the claimed invention including a head (12) comprising a front surface (Figures 1-2), a longitudinal axis extending between proximal and distal ends of the head (long axis of the head, Figure 1), and a transverse axis that is perpendicular to the longitudinal axis and equidistant from the proximal and distal ends of the head (axis across the width of the head 12, Figure 1), a plurality of first bristle tufts extending from the front surface of the head to a terminal end (21, 21’; see Figures) and a plurality of second bristle tufts extending from the front surface of the head to a terminal end (22, 22’; Figures 1-2), wherein the terminal end of each of the first bristle tufts is inclined and slopes upwardly in a direction towards the longitudinal axis of the head (Figure 3; Column 6 Lines 22-30), and wherein the terminal end of each of the second bristle tufts is inclined and slopes upwardly in a direction away from the longitudinal axis of the head (Figure 3; Column 6 Lines 30-35). Regarding claim 2, there is a perimeter portion and a central portion that is surrounded by the perimeter portion (perimeter portion of 12 and center portion of 12, see Figure 1), a first bristle tuft is located along the perimeter portion (Figure 1) and the second bristle tuft is located along the central portion (Figure 1). Regarding claim 3, each of the plurality of the first bristle tufts are located along the perimeter portion and the second bristle tufts located along the central portion of the front surface of the head (Figure 1). Regarding claim 5, each of the first bristle tufts comprises an inclined terminal end that slopes upwardly in a direction towards the central portion of the front surface of the head (Figure 3) and wherein each of the second bristle tufts comprise an inclined terminal end that slopes upwardly in a direction towards the perimeter portion of the front surface of the head (Figure 3). Kim fails to disclose that each of the first bristle tufts comprises a first plurality of outer filaments and a first plurality of inner filaments, the first plurality of outer filaments surrounding the first plurality of inner filaments and being taller than the first plurality of inner filaments, and wherein each of the second bristle tufts comprises a second plurality of outer filaments and a second plurality of inner filaments, the second plurality of outer filaments surrounding the second plurality of inner filaments and being shorter than the second plurality of inner filaments.
	Lee et al. disclose the claimed invention including an oral care implement comprising a head (10) comprising a front surface (14), a first bristle tuft extending from the front surface of the head (22, 22’), the first bristle tuft comprising a plurality of first outer filaments and a plurality of first inner filaments (outer and inner filaments unlabeled, Figure 15), the first outer filaments surrounding the first inner filaments (Figures 1, 2, 15), and wherein each of the first outer filaments is taller than each of the first inner filaments (Figure 15, paragraph 0073), and a second bristle tuft extending from the front surface of the head (32), the second bristle tuft comprising a plurality of second outer filaments and a plurality of second inner filaments (Figure 15), the second outer filaments surrounding the second inner filaments (Figures 3A, 3B, 8A, 14-15), and wherein each of the second outer filaments is shorter than each of the second inner filaments (Figures 3A, 3B, 8A, 14-15, paragraphs 0086), the first bristle tuft comprises a first longitudinal axis (axis of 22, 22’, Figure 15), wherein the first outer filaments collectively form a sheath portion of the first bristle tuft (see 22, 22’, Figure 15) and the first inner filaments collectively form a core portion of the first bristle tuft that is surrounded by the sheath portion of the first bristle tuft (see 22, 22’, Figure 15), a distal end of the sheath portion of the first bristle tuft forming a first outer distal surface of the bristle tuft (Figure 15) and a distal end of the core portion of the first bristle tuft forming a first inner distal surface of the first bristle tuft (Figure 15), wherein the first inner distal surface and the first outer distal surface of the bristle tuft are oriented at an oblique angle relative to the first longitudinal axis of the first bristle tuft (Figure 15), the first inner distal surface and the first outer distal surface of the first bristle tuft are parallel to one another and oriented at the same oblique angle relative to the first longitudinal axis of the first tuft (Figure 15). Regarding claim 10, the second bristle tuft (30, 32) comprises a second longitudinal axis (Figure 15), wherein the second outer filaments collectively form a sheath portion of the second bristle tuft (Figure 15) and the second inner filaments collectively form a core portion of the second bristle tuft that is surrounded by the sheath portion of the second bristle tuft (Figure 15), a distal end of the sheath portion of the second bristle tuft forming a second outer distal surface of the second bristle tuft (Figure 15) and a distal end of the core portion of the second bristle tuft forming a second inner distal surface of the second bristle tuft (Figure 15), wherein the second inner distal surface and the second outer distal surface of the second bristle tuft are oriented at an oblique angle relative to the second longitudinal axis of the second bristle tuft (Figure 15). Regarding claim 11, the second inner distal surface and the second outer distal surface of the second bristle tuft are parallel to one another and oriented at the same oblique angle relative to the second longitudinal axis of the second bristle tuft (Figure 15).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second tufts of Kim so that they comprise each of the two specific types of tufts taught by Lee et al., where each of the first bristle tufts comprises a first plurality of outer filaments and a first plurality of inner filaments, the first plurality of outer filaments surrounding the first plurality of inner filaments and being taller than the first plurality of inner filaments, and wherein each of the second bristle tufts comprises a second plurality of outer filaments and a second plurality of inner filaments, the second plurality of outer filaments surrounding the second plurality of inner filaments and being shorter than the second plurality of inner filaments. This is done so that the first bristle tufts can better conform to tooth surfaces along the gum line and also so that tufts can have an increased extension in cleaning difficult to reach areas.
5.	Claims 1, 6, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulop et al., US 6,260,227 in view of Lee et al., US 2016/0270519.
	Fulop et al. disclose the claimed invention including a head (2) comprising a front surface (unlabeled, see Figures), a longitudinal axis extending between proximal and distal ends of the head (long axis of the head, see Figures), and a transverse axis that is perpendicular to the longitudinal axis and equidistant from the proximal and distal ends of the head (axis across the width of the head, see Figures), a plurality of first bristle tufts extending from the front surface of the head to a terminal end (6, multiple not shown; see Column 7 lines 6-8) and a plurality of second bristle tufts extending from the front surface of the head to a terminal end (3, 3a, 3b, 4, 4a), wherein the terminal end of each of the first bristle tufts is inclined and slopes upwardly in a direction towards the longitudinal axis of the head (Figures 1A-1B), and wherein the terminal end of each of the second bristle tufts is inclined and slopes upwardly in a direction away from the longitudinal axis of the head (Figure 1C). Regarding claim 6, there is a perimeter portion and a central portion that is surrounded by the perimeter portion (perimeter portion of 2 and center portion of 2, see Figures 1A-1B), wherein each of the second bristle tufts is located along the perimeter portion of the front surface of the head (Figures 1-1C) and each of the first bristle tufts is located along a central portion of the front surface of the head (center back of the head, see Figures 1A-1B). Fulop et al. fail to disclose that each of the first bristle tufts comprises a first plurality of outer filaments and a first plurality of inner filaments, the first plurality of outer filaments surrounding the first plurality of inner filaments and being taller than the first plurality of inner filaments, and wherein each of the second bristle tufts comprises a second plurality of outer filaments and a second plurality of inner filaments, the second plurality of outer filaments surrounding the second plurality of inner filaments and being shorter than the second plurality of inner filaments.
	Lee et al. disclose the claimed invention including an oral care implement comprising a head (10) comprising a front surface (14), a first bristle tuft extending from the front surface of the head (22, 22’), the first bristle tuft comprising a plurality of first outer filaments and a plurality of first inner filaments (outer and inner filaments unlabeled, Figure 15), the first outer filaments surrounding the first inner filaments (Figures 1, 2, 15), and wherein each of the first outer filaments is taller than each of the first inner filaments (Figure 15, paragraph 0073), and a second bristle tuft extending from the front surface of the head (32), the second bristle tuft comprising a plurality of second outer filaments and a plurality of second inner filaments (Figure 15), the second outer filaments surrounding the second inner filaments (Figures 3A, 3B, 8A, 14-15), and wherein each of the second outer filaments is shorter than each of the second inner filaments (Figures 3A, 3B, 8A, 14-15, paragraphs 0086), the first bristle tuft comprises a first longitudinal axis (axis of 22, 22’, Figure 15), wherein the first outer filaments collectively form a sheath portion of the first bristle tuft (see 22, 22’, Figure 15) and the first inner filaments collectively form a core portion of the first bristle tuft that is surrounded by the sheath portion of the first bristle tuft (see 22, 22’, Figure 15), a distal end of the sheath portion of the first bristle tuft forming a first outer distal surface of the bristle tuft (Figure 15) and a distal end of the core portion of the first bristle tuft forming a first inner distal surface of the first bristle tuft (Figure 15), wherein the first inner distal surface and the first outer distal surface of the bristle tuft are oriented at an oblique angle relative to the first longitudinal axis of the first bristle tuft (Figure 15), the first inner distal surface and the first outer distal surface of the first bristle tuft are parallel to one another and oriented at the same oblique angle relative to the first longitudinal axis of the first tuft (Figure 15). Regarding claim 10, the second bristle tuft (30, 32) comprises a second longitudinal axis (Figure 15), wherein the second outer filaments collectively form a sheath portion of the second bristle tuft (Figure 15) and the second inner filaments collectively form a core portion of the second bristle tuft that is surrounded by the sheath portion of the second bristle tuft (Figure 15), a distal end of the sheath portion of the second bristle tuft forming a second outer distal surface of the second bristle tuft (Figure 15) and a distal end of the core portion of the second bristle tuft forming a second inner distal surface of the second bristle tuft (Figure 15), wherein the second inner distal surface and the second outer distal surface of the second bristle tuft are oriented at an oblique angle relative to the second longitudinal axis of the second bristle tuft (Figure 15). Regarding claim 11, the second inner distal surface and the second outer distal surface of the second bristle tuft are parallel to one another and oriented at the same oblique angle relative to the second longitudinal axis of the second bristle tuft (Figure 15).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second tufts of Kim so that they comprise two specific types of tufts taught by Lee et al., where each of the first bristle tufts comprises a first plurality of outer filaments and a first plurality of inner filaments, the first plurality of outer filaments surrounding the first plurality of inner filaments and being taller than the first plurality of inner filaments, and wherein each of the second bristle tufts comprises a second plurality of outer filaments and a second plurality of inner filaments, the second plurality of outer filaments surrounding the second plurality of inner filaments and being shorter than the second plurality of inner filaments. This is done so that the first bristle tufts can better conform to tooth surfaces along the gum line and also so that tufts can have an increased extension in cleaning difficult to reach areas.
6.	Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 3,934,298 and Lee et al., US 2016/0270519 in view of Heinzelman et al., US 5,392,483.
	Kim and Lee et al. disclose all elements previously mentioned above, however fail to disclose that the terminal ends of the first bristle tufts collectively form a convex side profile and wherein terminal ends of the second bristle tufts collectively form a concave side profile. Also, regarding claim 7, Kim and Lee et al. fail to disclose that each of the first tufts has a different height than at least one of the other first bristle tufts and wherein each of the second bristle tufts has a different height than each of the other of the second bristle tufts.
	Heinzelman discloses a toothbrush head having a plurality of bristle tufts (see Figures), terminal ends of a plurality of first bristle tufts (tufts in grouping 26 adjacent the perimeter of the head 22, 24) collectively form a convex side profile (Figures 1 and 4) and wherein terminal ends of a plurality of second bristle tufts (tufts that are central to the head in grouping 60) collectively form a concave side profile (Figures 1 and 5). Regarding claim 7, there are a plurality of each of the first and second bristle tufts extending from the front surface of the head (see Figures), wherein each of the first bristle tufts has a different height than at least one of the other first bristle tufts (Figures 1 and 4) and each of the second bristle tufts has a different height than at least one of the other second bristle tufts (Figures 1 and 5). This arrangement of tufts results in an optimum brushing performance (Column 3 Lines 24-34, Column 4 Lines 22-42).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal ends of the first and second bristle tufts of Kim and Lee et al. so that the terminal ends of the first bristle tufts collectively form a convex side profile and that terminal ends of the second bristle tufts collectively form a concave side profile and additionally providing different heights for each of the first and second bristle tufts, as taught by Heinzelman et al., in order to provide a tuft profile resulting in an optimal brushing design.
Response to Arguments
7.	Applicant's arguments filed 6 July 2022 have been fully considered but they are not persuasive. 
	With regards to claim 1, the Applicant argues that Lee does not teach or suggest having the distal ends of an outer sheath and core portion of a bristle be parallel and oriented at the same oblique angle relative to each other and oriented at a different angle than that of the tuft. The Examiner respectfully disagrees and in the marked up Figures 7 and 15 above, the Examiner has attempts to clarify the interpretation of Lee. The Examiner has interpreted the distal end to be the planar surface of the ends of the filaments. In each of tufts 22’ and 32 this limitation is met. The Applicant argues that “Lee teaches that…the distal ends of the bristle tuft being oriented at the same oblique angle as the longitudinal axis of the bristle tuft”. However, as noted the Examiner does not interpret Lee in the same manner. 
	The Applicant also argues that it would be implausible for one of skill in the art to view both the terminal bristle tufts 32 and bristle tufts 22, 22’ to both be at similar angles, and that the written description of Lee only references angles in relations to the terminal bristle 32. The Examiner does not find this persuasive. Claim 1 does not require that first and second tufts are to be at similar angles and the Examiner is somewhat confused by this argument. The Examiner does maintain that Figure 2 demonstrates that tufts 22, and 22’ are inclined relative to the front surface of the head. 

[AltContent: textbox (Fig. 2 shows an outer surface of the tufts 22, 22’ and that they are inclined relative to the front surface of the head )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    468
    478
    media_image6.png
    Greyscale

	
	With regards to claim 13, the Applicant states for the reasons similar to that of claim 1, that claim 13 is not anticipated by Lee. Again, the Examiner respectfully disagrees for the reasons previously set forth above. 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102010014928 A1 to Broecker teaches an embodiment of an oral care device (Figure 6 specifically) where bristle tufts comprise a first outer sheath of shorter filaments and a second inner core of longer filaments. A distal surface of the first outer filaments are oriented at an oblique angle relative to the longitudinal axis of the tuft. It is difficult to ascertain if the distal end of the inner core filaments are oriented at an oblique angle as well.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg